DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rasmussen et al. (U.S. 2005/0270311).
	With regard to claim 1, Rasmussen teaches a method [abstract] comprising: 
 	obtaining one or more media objects having location-related content in response to a search query (Fig. 8, 825; Fig. 26A; [abstract] implementing aspects of a digital mapping system are disclosed; [0057] As shown in FIG. 8, page 800 includes a map image 805, overlaid directional map control objects 815, overlaid zoom control objects 820, location request text entry field 825, search button 830, information window 840, location marker 845, location marker shadow 850, and information window shadow 855; [0058] When search button 830 is selected, the desired location to be mapped that has been entered into text entry field 825 is parsed, either at the user's computing device or at a remote server, and map image 805 is generated and displayed (by means of the detailed processes that are described throughout this document)), wherein the location-related content represents one or more locations corresponding to one or more spatial references in the one or more media objects (Figs. 8 and 26); 
 	obtaining respective one or more spatial thumbnails for the one or more spatial references (Fig. 8, 840; Fig. 26A; [0057] As shown in FIG. 8, page 800 includes a map image 805, overlaid directional map control objects 815, overlaid zoom control objects 820, location request text entry field 825, search button 830, information window 840, location marker 845, location marker shadow 850, and information window shadow 855); 
 	obtaining respective one or more summaries of the one or more media objects (Fig. 8; [0063]; [0064] In addition to entering a single location to be mapped into text entry field 825, users may execute combined searches in one embodiment, whereby users may specify items to search for and locations to map all within a single text box (e.g., "movies in San Francisco" or "pizza near Mountain View"); 
 	obtaining respective one or more hyperlinks referencing to the one or more media objects (Fig. 8, “Directions To” or “Directions From”; [0065] – [0066] One embodiment also implements driving direction functionality, either by means of a single text entry field 825 as shown in FIG. 8, or alternatively, by means of one text entry field for the starting location and a second text entry field for the end location (as illustrated by text entry fields 825 and 828 shown in FIG. 27); and 
 	causing to display for the one or more media objects the respective one or more spatial thumbnails, the respective one or more summaries, and the respective one or more hyperlinks (Fig. 8; Fig. 26A).

With regard to claim 2, Rasmussen teaches a computer system (Fig. 6), comprising:
     a processor (Fig. 6, 605); and a memory including a computer program (Fig. 6, 610), the memory and the computer program configured to, with the processor, cause the computer system to perform at least the following: 
 	obtain one or more media objects having location-related content in response to a search query (Fig. 8, 825; Fig. 26A; [abstract] implementing aspects of a digital mapping system are disclosed; [0057] As shown in FIG. 8, page 800 includes a map image 805, overlaid directional map control objects 815, overlaid zoom control objects 820, location request text entry field 825, search button 830, information window 840, location marker 845, location marker shadow 850, and information window shadow 855; [0058] When search button 830 is selected, the desired location to be mapped that has been entered into text entry field 825 is parsed, either at the user's computing device or at a remote server, and map image 805 is generated and displayed (by means of the detailed processes that are described throughout this document)), wherein the location-related content represents one or more locations corresponding to one or more spatial references in the one or more media objects (Figs. 8 and 26); 
 	obtain respective one or more spatial thumbnails for the one or more spatial references (Fig. 8, 840; Fig. 26A; [0057] As shown in FIG. 8, page 800 includes a map image 805, overlaid directional map control objects 815, overlaid zoom control objects 820, location request text entry field 825, search button 830, information window 840, location marker 845, location marker shadow 850, and information window shadow 855); 
 	obtain respective one or more summaries of the one or more media objects (Fig. 8; [0063]; [0064] In addition to entering a single location to be mapped into text entry field 825, users may execute combined searches in one embodiment, whereby users may specify items to search for and locations to map all within a single text box (e.g., "movies in San Francisco" or "pizza near Mountain View"); 
 	obtain respective one or more hyperlinks referencing to the one or more media objects (Fig. 8, “Directions To” or “Directions From”; [0065] – [0066] One embodiment also implements driving direction functionality, either by means of a single text entry field 825 as shown in FIG. 8, or alternatively, by means of one text entry field for the starting location and a second text entry field for the end location (as illustrated by text entry fields 825 and 828 shown in FIG. 27); and 
(Fig. 8; Fig. 26A).

With regard to claim 3, Rasmussen teaches a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions (Fig. 6) which, when executed by one or more processors (Fig. 6, 605), cause an apparatus to at least perform the following: 
 	obtain one or more media objects having location-related content in response to a search query (Fig. 8, 825; Fig. 26A; [abstract] implementing aspects of a digital mapping system are disclosed; [0057] As shown in FIG. 8, page 800 includes a map image 805, overlaid directional map control objects 815, overlaid zoom control objects 820, location request text entry field 825, search button 830, information window 840, location marker 845, location marker shadow 850, and information window shadow 855; [0058] When search button 830 is selected, the desired location to be mapped that has been entered into text entry field 825 is parsed, either at the user's computing device or at a remote server, and map image 805 is generated and displayed (by means of the detailed processes that are described throughout this document)), wherein the location-related content represents one or more locations corresponding to one or more spatial references in the one or more media objects (Figs. 8 and 26); 
(Fig. 8, 840; Fig. 26A; [0057] As shown in FIG. 8, page 800 includes a map image 805, overlaid directional map control objects 815, overlaid zoom control objects 820, location request text entry field 825, search button 830, information window 840, location marker 845, location marker shadow 850, and information window shadow 855); 
 	obtain respective one or more summaries of the one or more media objects (Fig. 8; [0063]; [0064] In addition to entering a single location to be mapped into text entry field 825, users may execute combined searches in one embodiment, whereby users may specify items to search for and locations to map all within a single text box (e.g., "movies in San Francisco" or "pizza near Mountain View"); 
 	obtain respective one or more hyperlinks referencing to the one or more media objects (Fig. 8, “Directions To” or “Directions From”; [0065] – [0066] One embodiment also implements driving direction functionality, either by means of a single text entry field 825 as shown in FIG. 8, or alternatively, by means of one text entry field for the starting location and a second text entry field for the end location (as illustrated by text entry fields 825 and 828 shown in FIG. 27); and 
 	cause to display for the one or more media objects the respective one or more spatial thumbnails, the respective one or more summaries, and the respective one or more hyperlinks (Fig. 8; Fig. 26A).

(Fig. 8; Fig. 26A; [0065] One embodiment also implements driving direction functionality, either by means of a single text entry field 825 as shown in FIG. 8, or alternatively, by means of one text entry field for the starting location and a second text entry field for the end location (as illustrated by text entry fields 825 and 828 shown in FIG. 27); [0066] The graphical driving directions are then rendered by the client as an overlay on top of the previously rendered map image; [0089]; [claim 49] wherein the information window is overlaid on the map image and provides an address associated with the location marker and allows a user to get driving directions to and from that address), one or more text documents, or one or more email messages.

With regard to claim 5, the limitations are addressed above and Rasmussen teaches wherein the one or more media objects comprises one or more images (Fig. 8, 840; [0057] As shown in FIG. 8, page 800 includes a map image 805, overlaid directional map control objects 815, overlaid zoom control objects 820, location request text entry field 825, search button 830, information window 840, location marker 845, location marker shadow 850, and information window shadow 855; [0058] The desired location that was entered into entry field 825 may also be repeated and displayed as the map title 840, either in its original or in its parsed form; [0063]), one or more videos, or one or more music.

With regard to claim 6, the limitations are addressed above and Rasmussen teaches wherein the one to more hyperlinks provide access to the respective one or more media objects via the World Wide Web (Fig. 8, 840; Fig. 26A; [0066] Clicking on or otherwise selecting one of the textual driving directions opens an information window pointing to the corresponding section of the map image 805 (e.g., the freeway off-ramp from southbound US-101 to Moffett Blvd.); [0089]; [claim 49] wherein the information window is overlaid on the map image and provides an address associated with the location marker and allows a user to get driving directions to and from that address).

With regard to claim 7, the limitations are addressed above and Rasmussen teaches wherein the one or more respective summaries are one or more excerpts of the one or more media objects (Fig. 8; [0063]; [0064] In addition to entering a single location to be mapped into text entry field 825, users may execute combined searches in one embodiment, whereby users may specify items to search for and locations to map all within a single text box (e.g., "movies in San Francisco" or "pizza near Mountain View").

([0082] 1) Location queries (e.g. "Berkeley").  These are queries that contain a single geographic location.  In response to such queries, the front-end server 710/510 directs the client to pan and/or zoom the map to that location and to mark the boundaries of that location on the display; [0087] In one embodiment, as shown in FIG. 10, the front end server 710/510 also includes a geocoding/geomap server 1010 that converts an unstructured location into a structured location plus a geographic point/line/area that can be marked on the map image 805 of FIG. 8).

With regard to claim 9, the limitations are addressed above and Rasmussen teaches wherein the one or more respective spatial references are coordinate system references (Fig. 13; [0027] FIG. 13 illustrates the underlying tile grid coordinates and clipping shape corresponding to an exemplary set of displayed images according to aspects of the present invention; [0070]; [0071] A coordinate conversion routine, given a zoom-level z, converts a lat/lon coordinate pair to the appropriate (x, y, z) pixel coordinate, and vice versa; [0078]; [0088] The user should advantageously be able to search for businesses within the current map view that match a given set of query terms. This requires that the local search code allow restrictions that have the form of minimum and maximum latitude and longitude coordinates, instead of just centerpoint and radius; [0089] In one embodiment, when a "driving directions" query is recognized by front-end server 510/710, the front-end server converts the source and destination addresses to a set of simple turn-by-turn directions, as well as a polyline specifying the (latitude, longitude) coordinates along the route).

With regard to claim 10, the limitations are addressed above and Rasmussen teaches wherein the location-related content is extracted from the one or more media objects ([0010] Thus, when the user requests a new map view, e.g., by entering a postal address, or by clicking a navigation link next to a current map view, the web browser 300 sends to a web server 305 a request indicating the boundaries of the new map view. The web server 305 in turn extracts the corresponding vector-based map data from a database, and draws a bitmap image of the map; [0086] The front end server 710/510 can be implemented as a number of different logical control flows which are selected based on a query classifier. A query classifier includes a location extractor that takes a set of templates defining how a query string may be broken down into constituent parts including search terms, geographic location identifiers, and literal text…The location extractor has access to a relatively large database consisting of a set of location names of various types, such as street names, city names, and the like).

(Fig. 8, 840; Fig. 26A; [0057] As shown in FIG. 8, page 800 includes a map image 805, overlaid directional map control objects 815, overlaid zoom control objects 820, location request text entry field 825, search button 830, information window 840, location marker 845, location marker shadow 850, and information window shadow 855; [0063] As shown in FIG. 8, one embodiment also implements "information window" functionality, whereby clicking on or otherwise selecting a location marker such as marker 845 opens an interactive window 840 and its shadow 855 overlaid within map image 805 that contains more information about the location represented by the marker; [0129] FIG. 29 depicts an exemplary flow chart for overlaying a set of information windows (such as information window 840 and its shadow 855 shown in FIG. 8) onto a map image according to one embodiment of the present invention).

With regard to claim 12, the limitations are addressed above and Rasmussen teaches wherein the one or more respective spatial thumbnails are one or more maps that depict spatial relationships of the one or more spatial references (Fig. 8, 840; Fig. 26A; [0057] As shown in FIG. 8, page 800 includes a map image 805, overlaid directional map control objects 815, overlaid zoom control objects 820, location request text entry field 825, search button 830, information window 840, location marker 845, location marker shadow 850, and information window shadow 855; [0063] As shown in FIG. 8, one embodiment also implements "information window" functionality, whereby clicking on or otherwise selecting a location marker such as marker 845 opens an interactive window 840 and its shadow 855 overlaid within map image 805 that contains more information about the location represented by the marker; [0129] FIG. 29 depicts an exemplary flow chart for overlaying a set of information windows (such as information window 840 and its shadow 855 shown in FIG. 8) onto a map image according to one embodiment of the present invention).

With regard to claim 13, the limitations are addressed above and Rasmussen teaches wherein the one or more spatial thumbnails comprise one or more visual indicators that depict spatial relationship represented by the one or more spatial thumbnails (Fig. 8, 840; Fig. 26A; [0063] As shown in FIG. 8, one embodiment also implements "information window" functionality, whereby clicking on or otherwise selecting a location marker such as marker 845 opens an interactive window 840 and its shadow 855 overlaid within map image 805 that contains more information about the location represented by the marker; [0129] FIG. 29 depicts an exemplary flow chart for overlaying a set of information windows (such as information window 840 and its shadow 855 shown in FIG. 8) onto a map image according to one embodiment of the present invention).

With regard to claim 14, the limitations are addressed above and Rasmussen teaches wherein the location-related content further represents at least one of a geographical reference and a spatial relationship within the media object ([0059]; [0068] These map tiles are produced during an off-line phase by drawing very large maps of the entire geographic area covered in each of a predetermined number discrete zoom-levels (e.g., 15); [0082] 1) Location queries (e.g. "Berkeley"). These are queries that contain a single geographic location; [0084] 3) Qualified local search queries (e.g. "pizza in Palo Alto", "single malt scotch near San Francisco"). These are queries that contain both search terms and a geographic location; [0087] In one embodiment, as shown in FIG. 10, the front end server 710/510 also includes a geocoding/geomap server 1010 that converts an unstructured location into a structured location plus a geographic point/line/area that can be marked on the map image 805 of FIG. 8; [0088]).

With regard to claim 15, the limitations are addressed above and Rasmussen teaches wherein the one or more media objects comprises one or more web pages (Fig. 8; Fig. 26A; [0065] One embodiment also implements driving direction functionality, either by means of a single text entry field 825 as shown in FIG. 8, or alternatively, by means of one text entry field for the starting location and a second text entry field for the end location (as illustrated by text entry fields 825 and 828 shown in FIG. 27); [0066] The graphical driving directions are then rendered by the client as an overlay on top of the previously rendered map image; [0089]; [claim 49] wherein the information window is overlaid on the map image and provides an address associated with the location marker and allows a user to get driving directions to and from that address), one or more text documents, or one or more email messages.

With regard to claim 16, the limitations are addressed above and Rasmussen teaches wherein the one or more media objects comprises one or more images (Fig. 8, 825; Fig. 26A; [abstract] implementing aspects of a digital mapping system are disclosed; [0057] As shown in FIG. 8, page 800 includes a map image 805, overlaid directional map control objects 815, overlaid zoom control objects 820, location request text entry field 825, search button 830, information window 840, location marker 845, location marker shadow 850, and information window shadow 855; [0058] When search button 830 is selected, the desired location to be mapped that has been entered into text entry field 825 is parsed, either at the user's computing device or at a remote server, and map image 805 is generated and displayed (by means of the detailed processes that are described throughout this document)), one or more videos, or one or more music.

With regard to claim 17, the limitations are addressed above and Rasmussen teaches wherein the one to more hyperlinks provide access to the respective one (Fig. 8, 840; Fig. 26A; [0066] Clicking on or otherwise selecting one of the textual driving directions opens an information window pointing to the corresponding section of the map image 805 (e.g., the freeway off-ramp from southbound US-101 to Moffett Blvd.); [0089]; [claim 49] wherein the information window is overlaid on the map image and provides an address associated with the location marker and allows a user to get driving directions to and from that address).

With regard to claim 18, the limitations are addressed above and Rasmussen teaches wherein the one or more respective summaries are one or more excerpts of the one or more media objects (Fig. 8; [0063]; [0064] In addition to entering a single location to be mapped into text entry field 825, users may execute combined searches in one embodiment, whereby users may specify items to search for and locations to map all within a single text box (e.g., "movies in San Francisco" or "pizza near Mountain View").

With regard to claim 19, the limitations are addressed above and Rasmussen teaches wherein the one or more respective spatial references are coordinate system references (Fig. 13; [0027] FIG. 13 illustrates the underlying tile grid coordinates and clipping shape corresponding to an exemplary set of displayed images according to aspects of the present invention; [0070]; [0071] A coordinate conversion routine, given a zoom-level z, converts a lat/lon coordinate pair to the appropriate (x, y, z) pixel coordinate, and vice versa; [0078]; [0088] The user should advantageously be able to search for businesses within the current map view that match a given set of query terms. This requires that the local search code allow restrictions that have the form of minimum and maximum latitude and longitude coordinates, instead of just centerpoint and radius; [0089] In one embodiment, when a "driving directions" query is recognized by front-end server 510/710, the front-end server converts the source and destination addresses to a set of simple turn-by-turn directions, as well as a polyline specifying the (latitude, longitude) coordinates along the route).

With regard to claim 20, the limitations are addressed above and Rasmussen teaches wherein the one or more respective spatial thumbnails are one or more maps that depict spatial relationships of the one or more spatial references (Fig. 8, 840; Fig. 26A; [0057] As shown in FIG. 8, page 800 includes a map image 805, overlaid directional map control objects 815, overlaid zoom control objects 820, location request text entry field 825, search button 830, information window 840, location marker 845, location marker shadow 850, and information window shadow 855; [0063] As shown in FIG. 8, one embodiment also implements "information window" functionality, whereby clicking on or otherwise selecting a location marker such as marker 845 opens an interactive window 840 and its shadow 855 overlaid within map image 805 that contains more information about the location represented by the marker; [0129] FIG. 29 depicts an exemplary flow chart for overlaying a set of information windows (such as information window 840 and its shadow 855 shown in FIG. 8) onto a map image according to one embodiment of the present invention).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buckley (2006/0294476) teaches a listing of items displayed in a first display area as well as a preview of the items received from a search query of a user.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171